Citation Nr: 1105212	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-10 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1955 to July 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the above claim.

At the outset, the Board notes that the issue of entitlement to 
service connection for vertigo was previously on appeal; however, 
in a December 2009 rating action, service connection for right 
peripheral vestibular hypofunction (claimed as vertigo) was 
granted, effective March 22, 2005.  Insofar as this represents a 
full grant of the claim on appeal, this matter is no longer 
before the Board, and the issue on appeal is as stated on the 
cover sheet.  

In February 2010, the Veteran was notified that the Veterans Law 
Judge that conducted his July 2007 hearing is no longer with the 
Board, and in March 2010, the Veteran indicated that he wished to 
appear at a hearing before a different Veterans Law Judge in 
Washington, DC.  See 38 C.F.R. § 20.707.  As such, in September 
2010, the Veteran testified at a hearing before the undersigned 
Veterans Law Judge.  At his September 2010 hearing, the Veteran 
submitted additional evidence in support of his claim, along with 
a waiver of RO consideration.  Accordingly, this evidence will be 
considered in this decision.  38 C.F.R. § 20.1304 (2010).  

The issue of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See VA examination reports dated in April 2004 and October 
2009.  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issue of the entitlement to a TDIU prior to March 22, 2005, 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss and right 
peripheral vestibular hypofunction prevent him from engaging in 
substantially gainful employment.


CONCLUSION OF LAW

As of March 22, 2005, the criteria for a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  As the claim for a TDIU is herein 
granted, any failure with respect to the duty to notify or assist 
is nonprejudicial.    

The Veteran contends that he is entitled to a TDIU.  
Specifically, he has reported that he was laid off from his job 
as a construction worker at a petroleum power company because of 
his bilateral hearing loss and balance disorder, and has since 
been unable to find further employment.  See September 2010 Board 
hearing transcript.  In this regard, he has indicated that his 
job at the petroleum power company required him to climb to high 
places, but that doing so was unsafe because of his balance 
disorder.  See September 2010 Board hearing transcript.  
Moreover, he has reported that, due to his hearing loss, he was 
unable to hear and/or understand instructions from his co-
workers, and that his inability to communicate with his co-
workers created further hazards on the job.   See September 2004 
claim and September 2010 Board hearing transcript.    

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total if it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of (1) a single service-connected disability ratable at 60 
percent or more, or (2) as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In this regard, the 
Board highlights that disabilities resulting from a common 
etiology or a single accident, and disabilities affecting a 
single body system (i.e., the orthopedic, digestive, respiratory, 
cardiovascular-renal, or neuropsychiatric system), are considered 
to be one disability.  38 C.F.R. § 4.16(a).  Where these 
percentage requirements are not met, entitlement to the benefits 
on an extraschedular basis may be considered when the Veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  See 38 C.F.R. § 
4.16(b).

Entitlement to a TDIU requires the presence of an impairment so 
severe that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or the 
impairment caused by non-service- connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the 
credibility and probative value of evidence, and, provided that 
it offers an adequate statement of reasons or bases, the Board 
may favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board is not free to ignore the opinion of a 
treating physician, it is free to discount the credibility of 
that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

The Board notes that the fact that a Veteran is unemployed or has 
difficulty obtaining employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

In this case, service connection is in effect for bilateral 
hearing loss, rated as 50 percent disabling, and right peripheral 
vestibular hypofunction, rated as 10 percent disabling.  
Additionally, effective March 22, 2005, (i.e., the effective date 
of the grant of service connection for right peripheral 
vestibular hypofunction), the Veteran's combined disability 
rating has been 60 percent.  In this regard, the Board notes that 
the Veteran's bilateral hearing loss and right peripheral 
vestibular hypofunction both result from a common etiology (i.e., 
acoustic trauma) and both affect a single body system (i.e., his 
audiological system).  As such, these conditions are considered 
to be one disability for the purpose of determining whether the 
Veteran meets the schedular requirements for a TDIU.  See 
38 C.F.R. § 4.16(a).  Accordingly, because the Veteran has a 
single service-connected disability that has been rated as 60 
percent disabling since March 22, 2005, he has met the percentage 
requirements of 38 C.F.R. § 4.16(a) from that date forward.  

A review of the record indicates that the Veteran has less than a 
high school education, with approximately six years of civilian 
education noted on his DD-214.  In this regard, the Board notes 
that, at his September 2010 Board hearing, the Veteran reported 
that he never graduated from high school.  Following his 
schooling, the Veteran served in the Army from August 1955 to 
July 1957, and thereafter, he did construction work for a 
petroleum power company for approximately 25 years.  As noted 
above, the Veteran has reported that he was laid off from his job 
at the petroleum power company because his hearing loss and 
vestibular disorder made it unsafe for him to continue working.   
See September 2010 Board hearing transcript.  Moreover, the 
Veteran has reported that, since he was laid off, he has been 
unable to get another job, stating that he has not worked in a 
long time.  See id.

Additionally, in an undated letter that was received by VA in 
February 2006, Dr. Torres Martinez reported that the Veteran 
suffers from profound sensorineural hearing loss and severe 
dizziness/imbalance, which are continuous and progressive in 
nature.  Moreover, Dr. Martinez reported that the Veteran's 
hearing loss and severe dizziness were irreversible, noting that 
the Veteran had demonstrated a poor response to medication and 
treatment.  Finally, Dr. Martinez provided the opinion that the 
Veteran was unable to work as a result of his dizziness and 
imbalance, which created a high risk for accidents at work.

Similarly, in an August 2005 letter, Dr. Martinez reported that 
the Veteran had permanent damage to his vestibular system, which 
resulted in permanent dizziness and which was unresponsive to 
medication.  Furthermore, Dr. Martinez stated that the Veteran's 
severe hearing loss was complicated by his vestibular disorder.   

Thereafter, during treatment in September 2009, Dr. Mark T. 
McDowall reported that the Veteran presented with very 
significant sensorineural hearing loss, and as such, should not 
be employed in a position in which he was exposed to noise levels 
exceeding 85 decibels.  Moreover, Dr. McDowall reported that, due 
to the Veteran's hearing handicap, he should not be employed in a 
position that required excellent communication skills.  In this 
regard, the Board notes that, at his April 2004 and May 2004 VA 
examinations, the Veteran reported that, while working in 
construction, he was exposed to significant occupational noise 
from heavy equipment.  

On this record, and in particular Dr. Martinez's opinion that the 
Veteran was unable to work because his dizziness and imbalance 
created a high risk for accidents on the job; Dr. McDowall's 
opinion that the Veteran should not be employed in a position in 
which he was exposed to loud noise and/or which required 
excellent communication skills (i.e., construction); and the 
Veteran's reports of having difficulty performing his duties as a 
construction worker due to his vestibular disorder, which posed 
hazards while he was working at high elevations, and his hearing 
loss, which created a hazard because he could not hear or 
understand directions given by his co-workers, the Board finds 
that reasonable doubt exists as to whether the Veteran is able to 
secure and follow substantially gainful employment as a result of 
his service-connected disabilities.  Accordingly, applying the 
benefit of the doubt doctrine, the Board concludes that the 
Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(a) 
from March 22, 2005, forward.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to TDIU is granted effective March 22, 2005, subject 
to the regulations controlling disbursement of VA monetary 
benefits.


REMAND

Although the Board finds that the Veteran is entitled to a TDIU 
from March 22, 2005, forward, for the reasons outlined below, the 
Board finds that the issue of entitlement to a TDIU prior to 
March 22, 2005, must be remanded for further development.  

At the outset, the Board notes that, during VA treatment in 
August 2006, the Veteran reported that he was receiving Social 
Security Administration (SSA) benefits.  Additionally, an August 
2005 SSA Inquiry indicates that the Veteran has been in receipt 
of SSA benefits since April 1998.  To date, however, a complete 
copy of the Veteran's SSA records has not been associated with 
the claims file.  In this regard, the Board notes that the 
possibility that SSA records could contain evidence relevant to 
the claim cannot be foreclosed absent a review of those records.  
As such, this case must be remanded to obtain these records.  38 
C.F.R. § 3.159(c)(2) (2010); see also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

The Veteran submitted his claim for entitlement to a TDIU on 
September 8, 2004.   Significantly, however, as noted above, the 
Veteran did not meet the schedular requirements for the 
assignment of a TDIU under 38 C.F.R. § 4.16(a) until March 22, 
2005 (i.e., the effective date of the grant of service connection 
for right peripheral vestibular hypofunction).  As such, pursuant 
to 38 C.F.R. § 4.16(b), for the period prior to March 22, 2005, 
consideration must be given as to whether the Veteran was 
entitled to a TDIU on an extraschedular basis.  That is, 
consideration must be given as to whether, prior to March 22, 
2005, the Veteran was unemployable by reason of his service-
connected disabilities, although he did not at that time meet the 
schedular requirements for a TDIU.

In this regard, the Board notes that, for a Veteran to prevail on 
a claim for TDIU on an extraschedular basis, it is necessary that 
the record reflect some factor which places the case in a 
different category than other Veterans with an equal rating of 
disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The pertinent question is whether the Veteran is capable of 
performing the physical and mental acts required by employment, 
not whether the Veteran can find employment.  Id.  This is so 
because a disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  Id.  
Significantly, however, the Board does not have jurisdiction to 
authorize an extraschedular rating in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 
1, 2001) (final rule proposal to authorize the Board to assign an 
extraschedular rating).  It may, however, determine that a 
particular case warrants referral to the Director of Compensation 
and Pension for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).  

In this case, the record reflects that the Veteran has been 
unemployed since he was laid off from his construction job at a 
petroleum power company many years ago and has been in receipt of 
Social Security Administration (SSA) benefits since April 1998.  
Additionally, the record reflects that the Veteran has been 
undergoing regular treatment for his severe hearing loss and his 
severe dizziness since as early as December 2000, when he was 
treated by Dr. Martinez.  Further, at his April 2004 VA 
examination, the Veteran reported having balance problems for the 
past ten years, as well as difficulty following conversations and 
hearing the television; and at his May 2004 VA examination, the 
Veteran reported having hearing loss and occasional dizziness.  
Moreover, during treatment with Dr. Luz E. Rivera Lopez in 
October 2004, the Veteran reported that he continued experiencing 
disequilibrium and complained of a decrease in hearing.  Finally, 
as discussed above, in an undated letter that was received by VA 
in February 2006, Dr. Martinez provided the opinion that the 
Veteran was unable to work as a result of his dizziness and 
imbalance, which created a high risk for accidents at work; and 
in September 2009, Dr. McDowall reported that, due to the 
Veteran's very significant sensorineural hearing loss, the 
Veteran should not be employed in a position in which he was 
exposed to noise levels where the sound exceeded 85 decibels and 
should not be employed in a position that required excellent 
communication skills.  

Accordingly, the evidence of record indicates that the Veteran 
may have been unemployable as a result of his service-connected 
disabilities prior to March 22, 2005, although he did not, at 
that time, meet the schedular requirements, and as such, the 
Board finds that the Veteran has satisfied the requirements for 
an extraschedular referral pursuant to 38 C.F.R. § 4.16(b) for 
the period prior to March 22, 2005.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements to 
obtain copies of all documents or evidentiary 
material pertaining to the Veteran's 
application(s) for Social Security 
Administration disability benefits.  If these 
records are not available, a negative reply 
must be provided.

2.  After the foregoing development has been 
completed, refer the Veteran's TDIU claim 
under 38 C.F.R. § 4.16(b) to the appropriate 
department officials for extraschedular 
consideration for the time period prior to 
March 22, 2005.

3.  If entitlement to a TDIU for the time 
period prior to March 22, 2005, is not 
granted, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


